 
EXHIBIT 10.1
 
 
SIXTH AMENDMENT TO CREDIT AGREEMENT
 
THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (“this Amendment”) dated as of May 31,
2002 but executed on June 5, 2002 is entered into by ALABAMA NATIONAL
BANCORPORATION, a Delaware corporation (the “Borrower”) and AMSOUTH BANK, an
Alabama banking corporation and formerly known as AmSouth Bank of Alabama (the
“Lender”).
 
Recitals
 
A.  The Borrower and the Lender have entered into a Credit Agreement dated as of
December 29, 1995 as amended by a First Amendment thereto dated as of January
20, 1997, a Second Amendment thereto dated as of January 19, 1998, a Third
Amendment thereto dated as of May 31, 1999, a Fourth Amendment thereto dated as
of May 31, 2000 and a Fifth Amendment thereto dated as of May 31, 2001 (as so
amended, the “Agreement”).
 
B.  The Borrower and the Lender now desire to further amend the definition of
“Facility Termination Date” and to make the other changes set forth in this
Amendment.
 
Agreement
 
NOW, THEREFORE, in consideration of the recitals and the mutual obligations and
covenants contained herein, the Borrower and the Lender hereby agree as follows:
 
1.  Capitalized terms used in this Amendment and not otherwise defined herein
have the respective meanings attributed thereto in the Agreement.
 
2.  The defined term “Facility Termination Date” set forth in Article I of the
Agreement is hereby further amended to read, in its entirety, as follows:
 
“Facility Termination Date” means May 31, 2003, as such date may be extended
from time to time pursuant to Section 2.5 or accelerated pursuant to Section
7.2.
 
3.  Notwithstanding the execution of this Amendment, all of the indebtedness
evidenced by the Note shall remain in full force and effect, as modified hereby,
and all of the collateral described in the Agreement and the Credit Documents
shall remain subject to the liens, security interests and assignments of the
Agreement and the Credit Documents as security for the indebtedness evidenced by
the Note and all other indebtedness described therein; and nothing contained in
this Amendment shall be construed to constitute a novation of the indebtedness
evidenced by the Note or to release, satisfy, discharge, terminate or otherwise
affect or impair in any manner whatsoever (a) the validity or enforceability of
the indebtedness evidenced by the Note; (b) the liens, security interests,
assignments and conveyances effected by the Agreement or the Credit Documents,
or the priority thereof; (c) the liability of any maker, endorser, surety,
guarantor or other person that may now or hereafter be liable under or on
account of the Note or the Agreement or the Credit Documents; or (d) any other
security



--------------------------------------------------------------------------------

or instrument now or hereafter held by the Lender as security for or as evidence
of any of the above-described indebtedness.
 
4.  All references in the Credit Documents to “Credit Agreement” shall refer to
the Agreement as amended by this Amendment, and as the Agreement may be further
amended from time to time.
 
5.  The Borrower certifies that the organizational documents of the Borrower
have not been amended since May 31, 1999.
 
6.  The Borrower hereby represents and warrants to the Lender that all
representations and warranties contained in the Agreement are true and correct
as of the date hereof (except representations and warranties that are expressly
limited to an earlier date); and the Borrower hereby certifies that no Event of
Default nor any event that, upon notice or lapse of time or both, would
constitute an Event of Default, has occurred and is continuing.
 
7.  Except as hereby amended, the Agreement shall remain in full force and
effect as written. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which when taken together
shall constitute one and the same instrument. The covenants and agreements
contained in this Amendment shall apply to and inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns.
 
8.  Nothing contained herein shall be construed as a waiver, acknowledgment or
consent to any breach of or Event of Default under the Agreement and the Credit
Documents not specifically mentioned herein, and the consents granted herein are
effective only in the specific instance and for the purposes for which given.
 
9.  This Amendment shall be governed by the laws of the State of Alabama.
 
[Remainder of page left intentionally blank]
 



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Borrower and the Lender have caused this Amendment to be
executed and delivered by their duly authorized corporate officers as of the
date set forth below their signature.
 
ALABAMA NATIONAL BANCORPORATION
By
 
/S/ WILLIAM E. MATTHEWS, V

--------------------------------------------------------------------------------

   
Its Executive Vice President &
Chief Financial Officer
         
Dated: June 5, 2002
     

 
AMSOUTH BANK
By
 
/S/ JOHN M. KETTIG

--------------------------------------------------------------------------------

   
Its Senior Vice President
         
Dated: June 5, 2002
     

 
 
 
 
 
 
 